Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8-25 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 5122847).
Regarding claim 8, Yoshida discloses an electrochemical device (all-solid-state secondary battery 2, see paragraph [0001]) comprising: 
laminated body including: 
a positive electrode (4); 
a negative electrode (6); and 
a solid electrolyte (8) sandwiched between the positive electrode and the negative electrode (shown fig. 1, see paragraph [0009] and [0026]), 
wherein the laminated body contains water, a content of the water contained in the laminated body is 0.1 part or more (0.1 mass%) with respect to 100 parts by mass of the total weight of the laminate (see paragraph [0058] and [0064]), which overlaps the recited range of “0.001 mass% or more and less than 0.3 mass% with respect to the laminated body”; and
a part of the water is a bound water bonding with a constituent of the laminated body (see paragraph [0056]-[0057] and [0074], i.e. supplying water to the laminate), and a ratio of the bound water (see figs. 4-6, see paragraphs [0087]-[0097]).

The court has held where the claimed ranges, i.e. mass % of water to total weight of laminate, obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Further the court has held optimization within prior art conditions or through routine experimentation. Differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Regarding claim 9, Yoshida discloses an electrochemical device according to claim 8, wherein the content of the water contained in the laminated body is 0.1 or more (see paragraphs [0058] and [0066]), which overlaps the recited range of 0.07 mass% or more and 0.25 mass% or less with respect to the laminated body.
The court has held where the claimed ranges, i.e. mass % of water to total weight of laminate, obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.



The court has held optimization within prior art conditions or through routine experimentation. Differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Regarding claim 11, Yoshida discloses an electrochemical device according to claim 9, but does not disclose wherein the content of the bound water is 0.04 mass% or more and 0.18 mass% or less. Yoshida discloses the content of the bound water, but not weight percent (see figs. 4 to 6, paragraphs [0088]-[0097]).
The court has held optimization within prior art conditions or through routine experimentation. Differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.


The court has held optimization within prior art conditions or through routine experimentation. Differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Regarding claim 13, Yoshida discloses an electrochemical device according to claim 8, wherein the solid electrolyte is a phosphate solid electrolyte (see paragraphs [0001] and [0086]-[0087]).

Regarding claim 14, Yoshida discloses a solid-state lithium ion rechargeable battery comprising the electrochemical device according to claim 8 (see paragraph [0001] and [0003]-[0004]).

Regarding claim 15, Yoshida discloses a solid-state lithium ion rechargeable battery comprising the electrochemical device according to claim 14, but does not disclose wherein relative densities of: a pair of a positive electrode layer and a negative electrode layer; and a 
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

Regarding claims 16, 17, and 18, Yoshida discloses an electrochemical device according to claims 9, 10 and 11, but does not disclose wherein the ratio of the bound water in the water is 65% or more and 90% or less. Although Yoshida discloses varying absorption of water in the laminate, Yoshida does not specifically disclose the ratio of the bound water to the unbound water is 65% or more and 90% or less.
The court has held optimization within prior art conditions or through routine experimentation. Differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721